Case 1:21-cv-00241-DAD-BAM Document 6 Filed 03/04/21 Page 1 of 3
Case 1:21-cv-00241-DAD-BAM Document 6 Filed 03/04/21 Page 2 of 3
         Case 1:21-cv-00241-DAD-BAM Document 6 Filed 03/04/21 Page 3 of 3



                                             ORDER

         Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on March 2, 2021.


IT IS SO ORDERED.


Dated:     March 4, 2021                                 /s/ Barbara   A. McAuliffe
